Mr. Presiding Justice Waterman delivered the opinion of the Court. We are not in this cause called upon to determine whether the contract in question is binding upon the town of Worth, as an obligation by it to keep the contemplated and already partially completed sewer in repair. This.is a proceeding to restrain certain corporations from going on with the construction of a sewer in the building of which they are not expending any public money. That this sewer is now, or when finished will be, a nuisance or damage to either the public or to any of the complainants, we do not think is established. All persons have a right to such drainage as the natural surface and location of their and surrounding lands afford. It is manifest that in the immediate vicinity of a great and growing city like Chicago the construction of sewers in and along public highways has and will often become a necessity. In the present case the highway commissioners seem, without expense to the public, to have secured the making of a sewer which, under reasonable regulations, they may permit the owners of adjacent property to make connections with, and which sewer, it is evident, will act as a drain for the highway itself, thus aiding in the work of keeping the road in proper condition. Ho exclusive privilege has been given the parties who are permitted to construct this sewer, while the right of abutting property owners to, under reasonable regulations, make use of it, has been secured. In the present case, as before indicated, we are not called upon to do more than decide upon the propriety of enjoining the work already in progress. Injunctions are not granted except to restrain the doing of an irreparable injury. High on Injunctions, Sec. 22. It does not appear that the complainants will sustain any irreparable injury from the construction of this sewer. As we find in'this record no sufficient reason for enjoining the completion of the sewer in question, the decree of the Circuit Court is afiirmed.